UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6975


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOYCE VERCAUTEREN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:15-cr-00284-MJG-1)


Submitted: January 29, 2020                                  Decided: February 19, 2020


Before KING and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Joyce Vercauteren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joyce Vercauteren — a federal prisoner who was convicted and sentenced in the

District of Maryland but is incarcerated in the Northern District of Florida — filed a motion

in the Maryland district court seeking a reduction of her sentence or a recommendation

from the court to the Bureau of Prisons (BOP) suggesting that her sentence be reduced.

Vercauteren filed her motion in the district court — requesting a sentence reduction based

on her expected completion of a BOP Residential Drug Abuse Program — after the BOP

denied her request for such a reduction. See 18 U.S.C. § 3621(e)(2)(B) (2018). The district

court denied Vercauteren’s motion. She now appeals that denial.

       We conclude that Vercauteren’s motion challenging the BOP’s execution of her

sentence was, in substance, a habeas petition under 28 U.S.C. § 2241 (2018). See Fontanez

v. O’Brien, 807 F.3d 84, 87 (4th Cir. 2015) (attacks on execution of sentence properly

raised in § 2241 petition). But the only proper respondent to a prisoner’s § 2241 petition

is the prisoner’s immediate custodian, and a district court may only grant habeas relief

within its jurisdiction. See 28 U.S.C. § 2241(a); Rumsfeld v. Padilla, 542 U.S. 426, 434-

35, 442 (2004). Because Vercauteren is incarcerated in the Northern District of Florida,

jurisdiction over her § 2241 petition lies in that district — not in the Maryland district court.

See Padilla, 542 U.S. at 442-43.

       Accordingly, we vacate the district court’s order and remand for the district court to

determine whether transferring Vercauteren’s § 2241 petition would serve the interest of

justice, see 28 U.S.C. §§ 1406(a), 1631 (2018), or whether the petition is more

appropriately dismissed without prejudice to her refiling it, if she wishes, in the appropriate

                                               2
district court. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           VACATED AND REMANDED




                                            3